Mitchell, J.
This is an appeal from a decree of divorce which provides also for the custody of a child of the parties and makes provision for support money for the child. The husband, the defendant, has. appealed.
A motion made on the appeal by the respondent, on being confessed by the appellant, eliminates from the record all matters relating to the merits other than the pleadings, findings of fact, conclusions of law and decree. No exception was taken to any finding or conclusion made by the trial court.
It is contended the trial court erred in overruling a general demurrer to the complaint. We think, however, the complaint is sufficient as against a general demurrer. That attack on the complaint, however, is not important or controlling at this time under § 1752, Rem. Code (P. C. § 7336), which provides that on appeal this court shall dispose of all causes upon the merits thereof, disregarding technicalities, and to consider all amendments which could have been made as made; and furthermore, under the cases of Holden v. Romano, 61 Wash. 458, 112 Pac. 489, and McCreery v. Carter, 73 Wash. 394, 131 Pac. 1125, we must presume, in the absence of a statement of facts or bill of exceptions, that the evidence supports the findings and decree and must consider the complaint amended if need be.
The other assignments are that the court “erred in its findings of fact, conclusions of law and decree”, and “that the evidence fails to sustain the findings of fact, conclusions of law and decree.” It has just been noticed that we must presume to the contrary, and besides no exceptions were taken to the findings and conclusions.
The findings of fact and conclusions made and en*166tered by tbe trial court amply support and call for tbe decree that was made. Affirmed.
Parker, C. J., Main, Holcomb, and Tolman, JJ., concur.